ORDER
PER CURIAM.
Defendant, James L. Cartwright, appeals from the judgment of conviction, pursuant to a jury verdict, of violating an adult abuse order, a Class A misdemeanor, for which he was sentenced to serve six months in the county jail.
We have reviewed the record on appeal and find no jurisprudential purpose would be served by a written opinion. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment of conviction is affirmed pursuant to Rule 30.25(b).